Case 3:17-cv-01104-VLB Document 82-37 Filed 05/15/19 Page 1 of 3




                  Exhibit 38
                 Case 3:17-cv-01104-VLB Document 82-37 Filed 05/15/19 Page 2 of 3

tiyr-ne, Susan/Heference 1.e~i;ei: by HO.lena Adcrno,rolena .adornot1-yale.edu/20l4-10-06/academicjoba-online~org




         Yale University                                                          Office of the Chair
                                                                                  Department of Spanish and Portuguese
                                                                                                                         Campus address;
                                                                                                                         B2-90 Wall Street
                                                                                  P.O. Box 20B204                        Telepho11e: 203 4p-1J;o, u51
                                                                                  New Hcwe11, Co11necticuto6520-8204     Fax: 203 432-1178




                                               Letter of recommendation for Susan Byrne

                  I am pleased to offer this letter of recommendation for my colleague Susan Byrne.
           Professor Byrne joined the Yale faculty in September, 2008. She has been.a remarkably
           active and productive member of our Department of Spanish and Portuguese, with an
           outstanding record of scholarship, teaching, and service.

                 Professor Byrne arrived at Yale with a monograph already published (El Corpus
          Hermeticum y tres poetas espaiioles: Francisco de Aldana,fray Luis de Leon y San
          Juan de la Cruz), and the pace and success of her subsequent scholarship has been most
          impressive. She submitted her Law and History in Cervantes' Don Quixote to the
          University of Toronto Press in Spring, 2010 and, by August, 2013, it had been published
          and reprinted, both in hardback, and issued in a paperback copy, With eight very
          positive reviews, its success bore further success. Professor Byrne wrote Ficino in Spain
          during her 2010-2011 year-long sabbatical, and it will appear in the University of
          Toronto's Spring 2015 catalogue.

                  This monographic production has been augmented by the steady production of
          articles in refereed journals and conference proceedings, invited presentations at
          conferences and the recognition of her peers in being selected to serve as a member of
          the Executive Committee of the prestigious Cervantes Society of America (2014-16) and
          a member of the Board of Directors of the Asociaci6n Internacional Siglo de Oro (2014-
          17). I have seen her in action at the 2010 congress in Rome of the Asociaci6n
          Internacional de Hispanistas, and I can personally vouch for the respect and admiration
          in which she is held by our international colleagues.

                  On the home front, Professor Byrne's service to the department in teaching and
          curricular development, as well as the university, have been exemplary and, in fact,
          above and beyond the call of duty. Her impact on our undergraduate programs in
          language and literature has been without peer. In her five (yes, five!) years of
          indispensable service as the Director of Undergraduate Studies for the Spanish
          programs in the department, she has devised and executed a program of preregistration
          and course-preference selection, based on language placement exam results and
          overcoming the (daunting) challenge of Yale's two-week "shopping period" prior to
          undergraduate registration. Professor Byrne's semesterly execution of thi~ system has
          saved the department faculty much grief and spared our students needless aggravation.
          Taking a sharp look at our undergraduate courses in Spanish, both at the language and
          literature levels, Professor Byrne has shepherded through needed reforms that have
          removed outdated or superfluous courses and replaced them by others at higher and
          more appropriate levels. Her creation and institution of an advanced Spanish
          composition course has been of particular merit. Overall, Professor Byrne's interest in
          and devotion to our students has yielded a solid teaching record with very fine results.




                                     -----~------~~~

                                                                                                                                                        BYRNE004807
    Case 3:17-cv-01104-VLB Document 82-37 Filed 05/15/19 Page 3 of 3




Letter of recommendation for Prof. Susan Byrne by Prof. Rolena Adorno. p.        2   of 2
       It should be apparent that, as a colleague who "lives" the values of collegiality,
Professor Byrne is without peer. Taking leadership where it's needed and yet always
willing to serve when asked, her years in our department have provided a beacon to
others-an example to follow, but also a high bar to meet.

        Why, then, as her department chair and grateful colleague am I writing this
letter? Anyone who knows Yale's spotty tenuring record need not ask. But here as at
other universities, it is not unconventional to present one's candidacy elsewhere in the
period prior to the local tenure decision.

       I recommend Professor Susan Byrne to your consideration with my highest
possible endorsement.




Rolena Adorno
Sterling Professor of Spanish
Chair, Department of Spanish and Portuguese
Yale University

October 5, 2014




                                                                                            BYRNE004808
